 



Exhibit 10.3

SECOND EXTENSION OF AMENDED AND RENEWED OPTION AGREEMENT

          THIS SECOND EXTENSION OF THE AMENDED AND RENEWED OPTION AGREEMENT is
entered into as of the 29th day of August, 2004, by and between The Hearst
Corporation (“Hearst”), a Delaware corporation, and Hearst-Argyle Television,
Inc. (the “Company”), a Delaware corporation.

W I T N E S S E T H

          WHEREAS, Hearst and the Company entered into an Amended and Renewed
Option Agreement dated as of August 29, 2000 (the “Amended and Renewed Option
Agreement”); and

          WHEREAS, Hearst and the Company entered into an Extension of the
Amended and Renewed Option Agreement dated as of August 29, 2003 (the “Amended
and Renewed Option Agreement”); and

          WHEREAS, Hearst and the Company mutually desire to further extend the
Amended and Renewed Option Agreement as set forth hereinafter;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Amended and
Renewed Option Agreement is hereby amended and extended by substituting the date
of December 31, 2005 for the date of August 31, 2004 in Section 1 of the Amended
and Renewed Option Agreement.

          Except as expressly set forth herein, all terms and conditions of the
Amended and Renewed Option Agreement shall continue in full force and effect.
Unless otherwise defined herein, all capitalized terms shall have their
respective meanings as set forth in the Amended and Renewed Option Agreement.

          IN WITNESS WHEREOF, the parties have executed this extension of the
Amended and Renewed Agreement as of the date first above written.

                  THE HEARST CORPORATION   HEARST-ARGYLE TELEVISION, INC.    
 
               
By:
/s/ Ronald J. Doerfler   By: /s/ Jonathan C. Mintzer    

           

Name: Ronald J. Doerfler     Name: Jonathan C. Mintzer    

Title: Senior Vice President     Title: Vice President, General Counsel and    

and Chief Financial Officer     Secretary    
 
               

Dated: March 29, 2005     Dated: March 29, 2005    

 